Title: 1778. Novr: 26 Jeudi.
From: Adams, John
To: 


       Went to see the Palace of Bourbon, belonging to the Prince of Condé. It is a City. The Apartements of the Prince, are very rich, and elegant. The Gallery has many fine Paintings. But I have no Taste for ringing the Changes of Mirrors, Gold, Silver, Marble, Glass, and Alabaster.—For myself I had rather live in this Room at Passy than in that Palace, and in my Cottage at Braintree than in this Hotel at Passy.
       An unlucky Accident befell my Servant Stevens in falling from the Coach, and being dragged by the foot upon the Pavement. He was in great Danger but happily was not essentially hurt.
       Dined with the Abbes Chalut and Arnoux. Returned at Night and found M. Turgot, Abbe Condilac, Mad. Helvetius, and the Abbe &c.
      